Case: 2:19-cv-05019-ALM-KAJ Doc #: 25 Filed: 04/13/21 Page: 1 of 8 PAGEID #: 113




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

ANN FRANCIS,                                      :
                                                  : Case No. 2:19-cv-05019
                 Plaintiff,                       :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
           v.                                     :
                                                  : MAGISTRATE JUDGE JOLSON
SUPREME TOUCH HOME HEALTH                         :
SERVICES CORP.,                                   :
                                                  :
                 Defendant.                       :

                              ORDER APPROVING SETTLEMENT

       This matter is before the Court on the parties’ Joint Motion for Settlement Approval and

Dismissal with Prejudice. (ECF No. 24). For the following reasons, the Court GRANTS IN PART

the Motion for Settlement Approval and the case is DISMISSED WITHOUT PREJUDICE. This

Court HOLDS IN ABEYANCE its ruling on the requested attorneys’ fees amount, pending

counsel’s submission of the lodestar information. The parties are directed by the Court to file a

Dismissal Order dismissing this case with prejudice not later than thirty (30) days after the entry

of this Order.

       This matter is now terminated by settlement and shall be considered, pursuant to Fed. R.

Civ. P. 41, dismissed without prejudice as to all claims, until the parties file the above-referenced

Dismissal Order dismissing this matter with prejudice, unless the case is reopened for good cause

shown upon proper motion of one or more parties to this action. The Court will retain jurisdiction

over the settlement agreement.

                                     I.     BACKGROUND

       According to Plaintiff’s Complaint, Plaintiff Ann Francis was employed by Defendant

Supreme Touch Home Health Services Corp. (“Supreme Touch”) from June 2017 through

                                                 1
Case: 2:19-cv-05019-ALM-KAJ Doc #: 25 Filed: 04/13/21 Page: 2 of 8 PAGEID #: 114




February 2018 as a licensed practical nurse. (ECF No. 1 ¶¶ 6–7). As an employee, Ms. Francis was

a covered, non-exempt employee entitled to receive overtime pursuant to Section 7 of the FLSA.

(Id. ¶¶ 10, 25–26). Ms. Francis contends that she routinely worked more than forty hours per week

but that she was not paid at least one and one-half her regular rate for her overtime hours. (Id. ¶¶

8, 24). Ms. Francis alleges that the Defendant’s failure to compensate her for overtime hours was

knowing and deliberate. (Id. ¶ 12).

       Plaintiff filed her Complaint against Supreme Touch in November 2019, alleging

violations of the Fair Labor Standards Act (“FLSA”), O.R.C. § 4111.14 (the Ohio Minimum Fair

Wage Standards Act), and O.R.C. § 4113.15 (the Ohio Prompt Pay Act). (ECF No. 1). The

Complaint sought relief on behalf of Ms. Francis and a class other similarly situated individuals,

pursuant to 29 U.S.C. § 216(b). (Id.). In March 2020, Defendants filed an answer, generally

denying the allegation set forth in the complaint. (ECF No. 8). A few months later, the parties

informed the Court that they had entered into settlement negotiations and sought extensions of the

deadline to file for collective action certification. (ECF Nos. 14–21). In February 2021, the parties

filed a Joint Motion for Settlement Approval. (ECF No. 24). The proposed settlement would fully

resolve all claims which presently exist or may exist in the future between the parties related to

Plaintiff’s employment with Supreme Touch. (ECF No. 24-2 at 2–3). Under the Settlement

Agreement, Supreme Touch will pay Plaintiff a gross sum of $21,000.00. (Id. at 1–2). Under the

Settlement Agreement, Ms. LaRue will receive $11,000.00 and her counsel will receive

$10,000.00 for attorney’s fees and costs. (ECF No. 24 at 2).

       The Court has reviewed the parties’ Joint Motion and Settlement Agreement and approves

the proposed settlement for the following reasons.




                                                 2
Case: 2:19-cv-05019-ALM-KAJ Doc #: 25 Filed: 04/13/21 Page: 3 of 8 PAGEID #: 115




                                       II.     ANALYSIS

       The Court shall approve an FLSA settlement if there exists a bona fide dispute under the

FLSA that can be resolved by a settlement agreement, the agreement was reached through an arms-

length negotiation, and the agreement is fair, reasonable, and adequate. Kritzer v. Safelite

Solutions, LLC, 2012 WL 1945144, at *5 (S.D. Ohio May 30, 2012) (citing In re Broadwing, Inc.

ERISA Litig., 252 F.R.D. 369, 381–82 (S.D. Ohio 2006)).

       The settlement meets this standard for approval. First, the Court finds the settlement was

the result of bona fide dispute. The case was actively litigated by both parties and was resolved

after several months of settlement negotiations, of which the parties kept the Court apprised. (ECF

Nos. 14–21). Defendants denied the material allegations of Plaintiff’s claims and any violation of

the FLSA, and they vigorously defended their position throughout the litigation. (ECF No. 8).

Supreme Touch continues to deny any wrongdoing in the Settlement Agreement. (ECF No. 24-2

at 4). There is no indication that the parties were “merely engaged in pretense and posturing.” See

Moulton v. U.S. Steel Corp., 581 F.3d 344, 351 (6th Cir. 2009). As discussed below, the Court also

finds that the settlement agreement was reached as the result of arms-length negotiation.

                A.     Fairness, Reasonableness, and Adequacy of Settlement

       To determine whether a settlement is “fair, reasonable, and adequate,” this Court balances

the following factors: “the risk of fraud or collusion, the complexity, expense, and likely duration

of the litigation, the amount of discovery completed, the likelihood of success on the merits, and

the public interest in settlement.” Padilla v. Pelayo, No. 3:14-cv-305, 2015 WL 4638618, at *1

(S.D. Ohio Aug. 4, 2015) (citing Int’l Union, United Auto., Aerospace, and Agric. Workers of Am.

v. Gen. Motors Corp., 497 F.3d 615, 631 (6th Cir. 2006)). The balance of these factors weighs in



                                                 3
Case: 2:19-cv-05019-ALM-KAJ Doc #: 25 Filed: 04/13/21 Page: 4 of 8 PAGEID #: 116




favor of approving the proposed settlement.

                                      1. Risk of Fraud or Collusion

       As stated in In re Telectronics Pacing Systems Inc., 137 F. Supp. 2d 985 (S.D. Ohio 2001),

courts respect the integrity of counsel involved and “presume the absence of fraud or collusion” in

settlement negotiations, unless evidence to the contrary is offered. 137 F. Supp. 2d at 1016. The

proposed settlement agreement occurred after one year of litigation, including the discovery and

lengthy settlement negotiations. (ECF No. 24 at 3). The proposed settlement reflects real

concessions from both sides. In re Telectronics, 137 F. Supp. 2d at 1016. This Court finds that the

negotiations were conducted at arm’s length and there is no reason to believe the settlement

involves collusion.

                      2. Complexity, Expense, and Likely Duration of Litigation

       The parties submit that there is a bona fide dispute as to FLSA liability and anticipate that

the case would proceed to a jury trial on claims and counterclaims, which would entail further

expense and risk on both sides (ECF No. 24 at 3). As the district court found in In re Telectronics,

“settlement avoids the costs, delays, and multitude of other problems associated” with complex

litigation. In re Telectronics, 137 F. Supp. 2d at 1013 (quoting In re Austrian and German Bank

Holocaust Litig., 80 F. Supp. 2d 164, 174 (S.D.N.Y. 2000)). This Court finds that the complexity,

expense, and likely duration of the continued litigation of Plaintiff’s FLSA claims favor approval

of the joint settlement agreement.

                                     3. The Stage of the Proceedings

       Plaintiff filed her Complaint in November 2019. (ECF No. 1). After Plaintiff sought an

extension of time to effectuate service, service was perfected against Defendant in March 2020.

(ECF Nos. 3–4, 7). In April 2020, Magistrate Judge Jolson held a pretrial conference and referred



                                                 4
Case: 2:19-cv-05019-ALM-KAJ Doc #: 25 Filed: 04/13/21 Page: 5 of 8 PAGEID #: 117




the case to mediation in June 2020. (ECF No. 11). The Plaintiff’s motion for collective certification

was also due by June 26, 2020. (Id.). Ahead of the deadline for collective certification, the parties

sought an extension of time and informed the Court that they parties were engaged in settlement

negotiations. (ECF No. 14). The parties continued to engage in settlement negotiations through the

summer before informing the Court in September 2020 that Plaintiff had declined the final

settlement offer from Supreme Touch. (ECF No. 20). The parties then submitted a joint schedule

modification to the Court, in which they reset the deadlines for discovery and collective

certification. (ECF No. 22). In support of their motion for settlement approval, counsel represents

that both sides engaged in discovery and intense negotiations. (ECF No. 24 at 3). As in In re

Telectronics, “[t]he advanced stage of the proceedings and the substantial amount of concluded

discovery in this case, means that the Parties have been able to perform a realistic assessment of

the factual and legal strengths and weaknesses of the claims and defenses.” 137 F. Supp. 2d at

1015. Accordingly, this Court finds that the stage of the proceedings and the discovery completed

support a finding that the settlement is fair, reasonable, and adequate.

                                 4. Likelihood of Success on the Merits

       It is not clear that Plaintiff would have lost her FLSA claims if this case proceeded to trial.

Plaintiff alleged a failure to compensate her for her overtime hours and also submitted that the

Defendant had a policy of failing to pay overtime to other similarly situated employees. (ECF No.

1 ¶ 38). Defendants disputed liability and alleged that the Plaintiff was using Supreme Touch “to

profit from taking care of her own children.” (ECF No. 8). Resolution of Plaintiff’s claims would

be very fact-intensive, as the parties disputed the accuracy of Plaintiff’s overtime claims. (Id.).

This Court notes that any likelihood of success on the merits by Plaintiff would require substantial

motions practice and a jury trial, and both the risks and expenses of continued litigation are likely



                                                 5
Case: 2:19-cv-05019-ALM-KAJ Doc #: 25 Filed: 04/13/21 Page: 6 of 8 PAGEID #: 118




outweighed by the benefits of the proposed settlement.

                                           5. The Public Interest

       As the district court noted in Kritzer, “[t]here is a strong federal policy encouraging

settlement.” 2012 WL 1945144, at *6. Both parties contend that continued litigation would

increase attorneys’ fees on both sides, yet Plaintiff’s damages would not necessarily increase. (ECF

No. 29 at 6–7). Settlement of this matter without further motions practice and a jury trial reduces

strain on this Court and its docket. See In re Telectronics, 137 F. Supp. 2d at 1025 (finding the

public interest satisfied where burden on “valuable judicial resources” was alleviated by

settlement). This Court finds that settlement is in the public interest and “ends potentially long and

protracted litigation.” Id. (citing In re Broadwing, 252 F.R.D. at 369).

                                      B.      Attorneys’ Fees

       The Sixth Circuit has held that an award of attorneys’ fees must be reasonable, meaning it

must be “one that is adequate to attract competent counsel, but . . . [does] not produce windfalls to

attorneys.” Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir. 1999). There are two methods for

determining whether a fee is reasonable: the lodestar method and the percentage-of-the-fund

method. Van Horn v. Nationwide Prop. & Cas. Ins. Co., 436 F. App’x 496, 498 (6th Cir. 2011).

The Sixth Circuit has approved both methods. Rawlings v. Prudential-Bache Prop., Inc., 9 F.3d

513, 515–16 (6th Cir. 1993). When using the percentage-of-the-fund-method, courts in this Circuit

generally approve of awards that are one-third of the total settlement. See, e.g., Rotuna v. W.

Customer Mgmt. Grp., LLC, 4:09CV1608, 2010 WL 2490989, at *8 (N.D. Ohio June 15, 2020).

The lodestar represents the number of hours spent by counsel, multiplied by reasonable rates. See

Reed, 179 F.3d at 471. A district court has discretion to select which method is appropriate in light

of the “unique characteristics of class actions in general, and of the unique circumstances of the



                                                  6
Case: 2:19-cv-05019-ALM-KAJ Doc #: 25 Filed: 04/13/21 Page: 7 of 8 PAGEID #: 119




actual cases before them.” Van Horn, 436 F. App’x at 498. The party seeking attorneys’ fees bears

the burden of documenting entitlement to an award. Reed, 179 F.3d at 472. At this time, this Court

only has sufficient information to analyze the request for attorney’s fees under the percentage-of-

the-fund method. In order to assess whether the requested attorney’s fees are reasonable, this Court

also requires information sufficient to assess the award of funds under the lodestar method and

determine which method is appropriate in this instance. See Van Horn, 436 F. App’x at 501 (citing

Bowling v. Pfizer, Inc., 102 F.3d 777, 779–81 (6th Cir. 1996)) (noting that, while not mandatory,

a court may cross-check a request for percentage-of-the-fund awards against the actual lodestar).

As set forth below, this Court requires Plaintiff’s counsel to submit their lodestar calculations.

       A district court also analyzes the following factors in determining whether the fee is

reasonable: (1) the value of the benefit rendered to the plaintiff class; (2) the value of the services

on an hourly basis; (3) whether the services were undertaken on a contingent-fee basis; (4)

society’s stake in rewarding attorneys who produce such benefits in order to maintain an incentive

to others; (5) the complexity of the litigation; and (6) the professional skill and standing of counsel

involved on both sides. Castillo v. Morales, No. 2:12-cv-650, 2015 WL 13021899, at *6 (S.D.

Ohio Dec. 22, 2015) (citing Ramey v. Cincinnati Enquirer, Inc., 508 F.2d 1188, 1196 (6th Cir.

1974)). The proposed settlement provides for $10,000.00 in attorneys’ fees and costs for Plaintiff’s

counsel, while Plaintiff will recover $11,000.00, for an overall payment amount of $21,000.00.

(ECF No. 24-2 at 2–3). At present, the parties have not submitted sufficient documentation for this

Court to determine whether the requested attorneys’ fees are reasonable under the Ramey factors.

Plaintiff’s counsel SHALL submit their lodestar calculations to this Court within SEVEN (7)

DAYS of this order. Accordingly, this Court shall HOLD IN ABEYANCE its judgment on the

amount of attorney’s fees at this time, pending counsel’s submission of the lodestar information.



                                                  7
Case: 2:19-cv-05019-ALM-KAJ Doc #: 25 Filed: 04/13/21 Page: 8 of 8 PAGEID #: 120




                                      III.    CONCLUSION

       For the reasons stated above, the Court GRANTS IN PART the Motion for Settlement

Approval and orders that this case be DISMISSED WITHOUT PREJUDICE. The parties are

directed by the Court to file a Dismissal Order dismissing this case with prejudice not later than

thirty (30) days after the entry of this Order. The Court will retain jurisdiction over this action only

for the purposes of supervising the implementation, enforcement, construction, administration, and

interpretation of the Settlement Agreement. The parties shall abide by all terms of the Settlement

Agreement, which are incorporated herein, and this Order.

       This Court also HOLDS IN ABEYANCE its ruling on the requested attorneys’ fees.

Counsel must file lodestar information within SEVEN (7) DAYS of this Order.

       IT IS SO ORDERED.


                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: April 13, 2021




                                                   8
